DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 6/21/2022.  
Claim 12 has been amended.  

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a computer-implemented method, comprising:
establishing, by at least one computer processor of a wireless mobile device, presence of the wireless mobile device on a short-range wireless network or on a wireless local area network on which a television receiving device is also present;
displaying, by at least one computer processor of the wireless mobile device, a graphical user interface of a television receiving device management application running on the wireless mobile device providing a selection of options to indicate which mobile device applications of a plurality of mobile device applications running on the mobile device is to have push notifications forwarded from the mobile device to a television receiving device; 
receiving, by at least one computer processor of the wireless mobile device, a selection, via the graphical user interface, of which mobile device applications of a plurality of mobile device applications running on the mobile device is to have push notifications forwarded from the mobile device to a television receiving device; 
generating, by at least one computer processor of the wireless mobile device, a wireless mobile device notification for a user of the wireless mobile device for display on a display of the wireless mobile device; and
in response to the generating the wireless mobile device notification for the user of the wireless mobile device for display of the wireless mobile device, and based on the selection, via the graphical user interface, of which mobile device applications of a plurality of mobile device applications running on the mobile device is to have push notifications forwarded from the mobile device to a television receiving device, forwarding, by at least one computer processor of the wireless mobile device, the wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a presence and on which the television receiving device is also present, wherein the forwarding the wireless mobile device notification to the television receiving device includes:
determining, by at least one computer processor of the wireless mobile device, a level of detail of the wireless mobile device notification to display on the presentation device connected to the television receiving device based on input received by the wireless mobile device indicative of selection of one or more of selectable options for the user to choose regarding a level of detail of wireless mobile device notifications to display on the presentation device;
editing, by at least one computer processor of the wireless mobile device, the wireless mobile device notification based on the determined level of detail of the wireless mobile device notification to display on the presentation device connected to the television; and
after the editing, forwarding, by at least one computer processor of the wireless mobile device, the edited wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a presence and on which the television receiving device is also present.  
Independent claims 12 and 17 recite similar limitations.  
The closest prior art of record are:
Yu et al. (US-8,718,638) discloses a device capable of notifying operation state changes whereby notifications can be forwarded to a device currently in use by the user (Fig. 4A-4F) and as extensively mapped in the nonfinal rejection dated 3/18/2022, but differs from the claimed invention by not explicitly reciting “editing, by at least one computer processor of the wireless mobile device, the wireless mobile device notification based on the determined level of detail of the wireless mobile device notification to display on the presentation device connected to the television; and after the editing, forwarding, by at least one computer processor of the wireless mobile device, the edited wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a presence and on which the television receiving device is also present.”  
Bhakta et al. (US-2007/0049255) discloses a method and system for informing users of incoming calls in locations that are too loud to hear a ringer (Abstract, Fig. 3 and Page 4 [0030-0033]) and as extensively mapped in the nonfinal rejection dated 3/18/2022, but differs from the claimed invention by not explicitly reciting “editing, by at least one computer processor of the wireless mobile device, the wireless mobile device notification based on the determined level of detail of the wireless mobile device notification to display on the presentation device connected to the television; and after the editing, forwarding, by at least one computer processor of the wireless mobile device, the edited wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a presence and on which the television receiving device is also present.”  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 5/13/2020, 3//2021, 6/28/2021, 2/28/2022, and 6/21/2022 and during the interview held on 7/7/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646